Citation Nr: 0313062	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-18 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to Agent Orange (AO) 
exposure. 

2.  Entitlement to service connection for chronic pulmonary 
disability as secondary to AO exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had active service from June 1958 to June 1962, 
and from November 1965 to February 1982.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Seattle.

In December 1998, the Board remanded this matter to the for 
additional development and adjudicative action.

While the appeal was pending following remand, this matter 
was transferred from the Seattle, Washington RO to the San 
Francisco, California RO.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process matters require a second 
remand of these issues on appeal. 




The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

Because the RO had not sent to the veteran a letter 
consistent with the notice requirements of the VCAA, the 
Board attempted to correct this deficiency by sending the 
veteran a letter in March 2003, which advised the veteran of 
the notice requirements of the VCAA, regarding the 
disabilities currently at issue pursuant to Quartuccio.  
However, the Board only provided the veteran 60 days to 
respond.  Therefore, the Board's letter is not consistent 
with the requirements of Disabled American Veterans, et al.  

The RO's failure to address the VCAA in its November 2002 
SSOC, or elsewhere in the claims file, amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary..

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


